Insufficient evidence
                            White contends that the evidence presented at trial was
                insufficient to support his convictions. Our review of the record reveals
                sufficient evidence, when viewed in the light most favorable to the
                prosecution, to establish guilt beyond a reasonable doubt as determined by
                a rational trier of fact. See Jackson v. Virginia, 443 U.S. 307, 319 (1979);
                Origel-Candido v. State, 114 Nev. 378, 381, 956 P.2d 1378, 1380 (1998).
                The jury could reasonably infer from the evidence presented that White
                committed robbery and conspiracy to commit robbery. See NRS 199.480;
                NRS 200.380. It is for the jury to determine the weight and credibility to
                give conflicting testimony, and the jury's verdict will not be disturbed on
                appeal where, as here, substantial evidence supports the verdict.       See
                Bolden v. State, 97 Nev. 71, 73, 624 P.2d 20, 20 (1981); see also McNair v.
                State, 108 Nev. 53, 56, 825 P.2d 571, 573 (1992).
                Hearsay
                             White argues that hearsay testimony was erroneously
                admitted in two instances and violated the Confrontation Clause of the
                Sixth Amendment. The first instance occurred when Officer Lee began to
                testify about what he had confirmed when speaking with Sifford. White
                objected to the testimony as hearsay, and the district court sustained the
                objection. The State clarified with the officer that it was only asking if
                anything was confirmed, as opposed to what was confirmed, to which the
                officer replied "yes." The State then asked the officer what he did after
                speaking with Sifford. The testimony was offered to show how the officer
                was affected by Sifford's statements and to explain his actions during the
                course of his investigation, and therefore was admissible as non-hearsay.
                See Wallach v. State, 106 Nev. 470, 473, 796 P.2d 224, 227 (1990) (holding

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                that "[a] statement merely offered to show that the statement was made
                and the listener was affected by the statement, and which is not offered to
                show the truth of the matter asserted, is admissible as non-hearsay"); see
                also Crawford v. Washington,         541 U.S. 36, 60 n.9 (2004) ("The
                [Confrontation] Clause also does not bar the use of testimonial statements
                for purposes other than establishing the truth of the matter asserted.").
                            The second instance involved the testimony of Detective
                Spiotto. The State asked Detective Spiotto if he, in speaking with Sifford,
                was able to confirm ownership of the puppy, to which he responded "yes."
                The State then asked if Sifford had confirmed Hernandez's story in her
                voluntary statement, to which Detective Spiotto answered in the
                affirmative. Sifford was not called as a witness at trial. Although White
                failed to object at trial, we review for constitutional or plain error. Grey v.
                State, 124 Nev. 110, 120, 178 P.3d 154, 161 (2008). "[A]n error that is
                plain from a review of the record does not require reversal unless the
                defendant demonstrates that the error affected his or her substantial
                rights, by causing actual prejudice or a miscarriage of justice." Valdez v.
                State, 124 Nev. 1172, 1190, 196 P.3d 465, 477 (2008) (internal quotation
                marks omitted). Even though the testimony impermissibly introduced
                Sifford's statements through Detective Spiotto, White has failed to
                demonstrate how his substantial rights were affected. The State
                presented ample evidence that White, along with another individual,
                removed the puppy from Hernandez's person and against his will.             See
                State v. Ah Loi, 5 Nev. 99, 101-02 (1869) (holding that the victim of a
                robbery is not limited to the real owner of the property taken but also to
                individuals who have a general or special right in, or a right to the
                possession of, the property taken). Additionally, the State introduced

SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A
                documentation that Sifford sold the puppy to Hernandez. We conclude
                that this error does not warrant reversal.'
                Cross-Examination
                            White claims that the prosecutor committed misconduct by
                forcing him to comment on the credibility of other witnesses during cross-
                examination. Prosecutors are prohibited from "asking a defendant
                whether other witnesses have lied or from goading a defendant to accuse
                other witnesses of lying, except where the defendant during direct
                examination has directly challenged the truthfulness of those witnesses."
                Daniel v. State, 119 Nev. 498, 519, 78 P.3d 890, 904 (2003). The rule does
                not prohibit the prosecutor from asking a defendant whether the
                testimony of other witnesses is inconsistent with that of the defendant's.
                Id. We conclude that the prosecutor did not violate the rule announced in
                Daniel when he questioned White about his version of events and clarified
                the discrepancies between his version and the testimony of other
                witnesses. However, when the prosecutor violated the rule and asked
                White whether two prior witnesses lied, counsel objected and the district
                court properly sustained the objection. Accordingly, we discern no error.
                            White further argues that the prosecutor's questions created a
                false dichotomy that belief in White's version of events required a rejection
                of the other witnesses' versions. Additionally, White claims that the
                prosecutor, through his questions, injected his personal belief in the

                      "To the extent that White argues that the detective's testimony
                impermissibly vouched for Hernandez's story, we discern no plain error.
                See Anderson v. State, 121 Nev. 511, 516, 118 P.3d 184, 187 (2005)
                (reviewing instances of vouching for plain error where defendant fails to
                object at trial).


SUPREME COURT
        OF
     NEVADA
                                                      4
(0) 1947A
                veracity of Hernandez's story and the falsity of White's. We discern no
                misconduct by the prosecutor in attempting to clarify the inconsistencies
                between the different versions and accordingly conclude that there was no
                plain error.
                Closing argument
                               White alleges that the prosecutor committed misconduct by
                impermissibly shifting the burden of proof to the defense when, in rebuttal
                summation, the prosecutor argued that White had failed to present
                corroborative evidence for his version of events. As no objection was made
                at trial, we review for plain error. Valdez, 124 Nev. at 1190, 196 P.3d at
                477. "[IA is generally improper for a prosecutor to comment on the
                defense's failure to produce evidence or call witnesses as such comment
                impermissibly shifts the burden of proof to the defense." Whitney v. State,
                112 Nev. 499, 502, 915 P.2d 881, 883 (1996). However, if the prosecutor
                does not comment on the defendant's decision not to testify, it is
                permissible for the prosecutor to comment on the fact that the defendant
                failed to substantiate his theory of the case with supporting evidence.
                Evans v. State, 117 Nev. 609, 631, 28 P.3d 498, 513 (2001); see also
                Leonard v. State, 117 Nev. 53, 81, 17 P.3d 397, 415 (2001). We conclude
                that the prosecutor's statements remarked on the state of the evidence as
                presented to the jury and attempted to demonstrate that White did not
                substantiate his version of events, and therefore did not constitute
                misconduct.




SUPREME COURT
        OF
     NEVADA

                                                     5
(0) 1947A
                              White also claims that the prosecutor committed misconduct
                when he used a pizza analogy 2 and when he referred to part of White's
                testimony as a red herring, thereby disparaging White's defense. We
                review for plain error as White did not object at trial. Valdez, 124 Nev. at
                1190, 196 P.3d at 477. We have repeatedly warned prosecutors not to
                "disparage legitimate defense tactics."     See, e.g., Pickworth v. State, 95
                Nev. 547, 550, 598 P.2d 626, 627 (1979) (holding that the State's
                characterization of the defendant's theory of the case as a red herring
                constituted misconduct); Barron v. State, 105 Nev. 767, 780, 783 P.2d 444,
                452 (1989). "Disparaging comments have absolutely no place in a
                courtroom, and clearly constitute misconduct." McGuire v. State, 100 Nev.
                153, 157, 677 P.2d 1060, 1064 (1984). While the use of the pizza analogy
                may not have been improper because the prosecutor, throughout the
                analogy, stated the evidence that would allow the jury to infer that
                White's version of events was incredible, see Ross v. State, 106 Nev. 924,
                927, 803 P.2d 1104, 1106 (1990), referring to White's testimony as a red
                herring was plain error. However, considering the strength of the
                evidence against him, we conclude that the error did not cause actual
                prejudice or a miscarriage of justice and relief is not warranted.
                Jury instructions
                              White argues that the district court erred by refusing to give
                an instruction on disorderly conduct. The district court enjoys broad


                      2 The prosecutor compared the state of the evidence to a pizza,
                arguing that the jury should not "eat around" or "pick off' certain toppings
                and likening the toppings to inconsistencies between White's version of
                events and the testimony of other witnesses.


SUPREME COURT
        OF
     NEVADA

                                                      6
(0) 1947A
                discretion in settling jury instructions, and we review its decision for an
                abuse of that discretion or judicial error. Crawford v. State, 121 Nev. 744,
                748, 121 P.3d 582, 585 (2005). While a defendant is entitled to a jury
                instruction on his theory of the case if some evidence supports it, Harris v.
                State, 106 Nev. 667, 670, 799 P.2d 1104, 1105-06 (1990), we have held that
                a defendant is not entitled to an instruction on lesser-related offenses,
                Peck v. State, 116 Nev. 840, 845, 7 P.3d 470, 473 (2000), overruled on other
                grounds by Rosas v. State, 122 Nev. 1258, 147 P.3d 1101 (2006), nor is a
                defendant entitled to instructions that are "misleading, inaccurate or
                duplicitous," Carter v. State, 121 Nev. 759, 765, 121 P.3d 592, 596 (2005).
                An instruction on the crime of disorderly conduct, a lesser-related offense
                as argued by White, would be misleading and inaccurate because it would
                incorrectly suggest that the jury could find him guilty of a crime that was
                neither charged nor tried by the State. Accordingly, we conclude that the
                district court did not err by refusing to give the proffered instruction. 3
                             White also claims that the district court erred by refusing to
                proffer his "two reasonable interpretations" jury instruction. We review
                for an abuse of discretion or judicial error. Crawford, 121 Nev. at 748, 121
                P.3d at 585. When a jury has been properly instructed on reasonable
                doubt, it is not error to refuse to give an additional instruction on the
                issue. Hall v. State, 89 Nev. 366, 371, 513 P.2d 1244, 1247-48 (1973);
                Holland v. United States, 348 U.S. 121, 139-40 (1954). We conclude that
                the jury was properly instructed on reasonable doubt and that the district
                court did not err by refusing to give the proposed instruction.

                      3 Weare not convinced by White's argument that we should break
                from our holding in Peck.


SUPREME COURT
        OF
     NEVADA

                                                       7
(0) I947A
                Cumulative error
                            White argues that cumulative error precluded a fair trial in
                violation of his Fifth Amendment rights and warrants reversal of his
                convictions. Having balanced the relevant factors, see Valdez, 124 Nev. at
                1195, 196 P.3d at 481 (setting forth the relevant factors to consider when
                deciding whether cumulative error warrants reversal), we conclude that
                the cumulative effect of the errors did not deprive White of a fair trial and
                does not warrant reversal.
                            Having considered White's claims and concluded that no relief
                is warranted, we
                            ORDER the judgment of conviction AFFIRMED.




                                                    Gibbons


                                                                                    J.
                                                    Douglas


                                                                                    J.



                cc: Hon. Michelle Leavitt, District Judge
                     Clark County Public Defender
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA

                                                      8
(0) 1947A